Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on November 11, 2020 for patent application 16/418044.
Status of Claims
2.	Claims 1-10 were examined in the previous office action dated August 11, 2020.  As a response to the August 11, 2020 office action, Applicant Amended claims 1, 3, and 5; and Added claims 11-20.
Claims 1-20 are now presented for examination in this Office Action.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klumpen (U.S. Publication Number: 2005/0209836).
As to independent claim 1, Klumpen discloses an asset management system comprising:
a field asset management system (e.g., automated process is based on a drilling simulator, the process representing a highly interactive process which is encompassed in a software system that: (1) allows well construction practices to be tightly linked to geological and geomechanical models, (2) 
a maintenance management system (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]); and 
a digital avatar associated with a specific asset, wherein the digital avatar comprises an automatic model that is customized for the associated asset (e.g., system displays 3D view of earth model with key horizons, targets, anti-targets, markers, seismic, etc) (see Paragraph [0088]-[0089]);
one or more processors; and a tangible, non-transitory, computer-readable medium, comprising instructions that, when executed by the one or more processors, cause the one or more processor to (see Figures):
automatically receive, using the automatic model, updated information from at least one of the field asset management system and maintenance management system after information associated with the asset is entered into at least one of the field asset management system or the maintenance management system (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which 
wherein the automatic model is configured to automatically run with the updated information and calculate an operating parameter indicative of a maximum operating parameter of the asset based on the updated information for use by at least the field asset management system or the maintenance management system (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate risks when running heavy casing strings, pump characteristics for the hydraulics, size of the BOP, which influences the sizes of the casings, and very importantly the daily rig rate and spread rate; the system will extract mechanical earth properties PP, FG, WBS, lithology, density, strength, min/max horizontal stress, etc. for every point along the trajectory and store it; these properties will either come from a populated mechanical earth model, from interpreted logs applied to this trajectory, or manually entered) (see Paragraph [0053] and [0090]).
As to independent claim 3, Klumpen discloses an asset management system comprising:
a database (see Figures); and 
a model management system that comprises a data management module and one or more models, wherein the data management module comprises (e.g., automated process is based on a drilling simulator, the process representing a highly interactive process which is encompassed in a software system that: (1) allows well construction practices to be tightly linked to geological and geomechanical models, (2) enables asset teams to plan realistic well trajectories by automatically generating cost estimates with a risk assessment, thereby allowing quick screening and economic evaluation of prospects, (3) enables asset teams to quantify the value of additional information by providing insight into the business impact of project uncertainties, (4) reduces the time required for drilling engineers to 
one or more processors; and a tangible, non-transitory, computer-readable medium, comprising instructions that, when executed by the one or more processors, cause the one or more processors to (see Figures): 
receive new input data from the database (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which the output of one task is included as input to the next; the user can modify most outputs, which permits fine-tuning of the input values for the next task) (see Paragraph [0038]); 
identify the asset associated with the new input data, parameters associated with the new input data (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]); and 
automatically provide at least a portion of the new input data to a model as input data and to run the model to receive a new output based on the new input data, wherein the new output comprises an operating threshold associated with the asset (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate 
As to independent claim 5, Klumpen discloses an asset management method comprising:
customizing a digital avatar template to correspond to a unique asset (e.g., in the `Automatic Well Planning Software System`, a detailed operational activity plan is automatically assembled from customizable templates) (see Paragraph [0063]), wherein the customization comprises using manufacturing information that includes at least one of a unique geometry, an asset identification code, and measured material properties of the asset to customize an automatic model (e.g., wellbore geometry) (se Paragraph [1286]), forming an asset digital avatar, and wherein the model is configured to provide at least one operating parameter of the asset as an output (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which the output of one task is included as input to the next; the user can modify most outputs, which permits fine-tuning of the input values for the next task) (see Paragraph [0038]); 
linking the asset digital avatar to existing company systems (e.g., automated process is based on a drilling simulator, the process representing a highly interactive process which is encompassed in a software system that: (1) allows well construction practices to be tightly linked to geological and geomechanical models, (2) enables asset teams to plan realistic well trajectories by automatically 
automatically updating the asset digital avatar, with at least one processor, as new information on the associated asset is entered into the company systems (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]); 
automatically running the model, with the at least one processor, to generate a new output, wherein the new output comprises an operating threshold associated with the asset (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate risks when running heavy casing strings, pump characteristics for the hydraulics, size of the BOP, which influences the sizes of the casings, and very importantly the daily rig rate and spread rate; the system will extract mechanical earth properties PP, FG, WBS, lithology, density, strength, min/max horizontal stress, etc. for every point along the trajectory and store it; these properties will either come from a populated mechanical earth model, from interpreted logs applied to this trajectory, or manually entered) (see Paragraph [0053] and [0090]); and 
automatically providing the new output to at least one of the company systems, using at least one processor (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in 
As to dependent claim 2, Klumpen teaches the system of claim 1, wherein the asset is a tool housing, and wherein the digital avatar comprises several models for distinct points along the tool housing (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which the output of one task is included as input to the next; the user can modify most outputs, which permits fine-tuning of the input values for the next task) (see Paragraph [0038]).
As to dependent claim 4, Klumpen teaches the system of claim 3, wherein the processor is further configured to automatically provide the new output to the database as an operation parameter for the associated asset (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]).
As to dependent claim 6, Klumpen teaches the asset management method of claim 5, wherein the at least one processor is a plurality of distributed processors (see Figure 9A and Figure 12).
As to dependent claim 7, Klumpen teaches the asset management method of claim 5, wherein the at least one processor used to generate a new output is different from the at least one processor used to automatically update the asset digital avatar, and wherein the at least one processor used to automatically provide the new output to at least one of the company systems is different from the at least one processor used to generate a new output and the at least one processor used to automatically 
As to dependent claim 8, Klumpen teaches the asset management method of claim 5, wherein the at least one processor used to generate a new output, the at least one processor used to automatically update the asset digital avatar, and the at least one processor used to automatically provide the new output to at least one of the company systems are the same processor (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]).
As to dependent claim 9, Klumpen teaches the asset management method of claim 5, wherein the asset digital avatar is combined with a second asset digital avatar, and where the automatic models use input data associated with each asset to identify a system operation parameter (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which the output of one task is included as input to the next; the user can modify most outputs, which permits fine-tuning of the input values for the next task) (see Paragraph [0038]).
As to dependent claim 10, Klumpen teaches the asset management method of claim 6, wherein at least one of the company systems is configured to compare new asset parameters to job 
As to dependent claim 11, Klumpen teaches the system of claim 1, wherein the operating parameter comprises a temperature, a fatigue, a tension, a compression, a dog log severity, well safety factors, or one or more pressure ratings (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate risks when running heavy casing strings, pump characteristics for the hydraulics, size of the BOP, which influences the sizes of the casings, and very importantly the daily rig rate and spread rate; the system will extract mechanical earth properties PP, FG, WBS, lithology, density, strength, min/max horizontal stress, etc. for every point along the trajectory and store it; these properties will either come from a populated mechanical earth model, from interpreted logs applied to this trajectory, or manually entered) (see Paragraph [0053] and [0090]).
As to dependent claim 12, Klumpen teaches the system of claim 1, wherein the updated information comprises a duration that the asset was utilized (e.g., duration to drill the section) (see Paragraph [1263]). 
As to dependent claim 13, Klumpen teaches the system of claim 1, wherein the updated information comprises one or more of material properties of the asset, a geometry of the asset, and maintenance information (e.g., wellbore geometry) (se Paragraph [1286]).
As to dependent claim 14, Klumpen teaches the asset management system of claim 3, wherein the new input data comprises a duration that the asset was utilized (e.g., duration to drill the section) (see Paragraph [1263]).
As to dependent claim 15, Klumpen teaches the asset management system of claim 3, wherein the parameters comprise material properties and a geometry of the asset, and wherein the operating threshold comprises a predicted pressure the asset with the material properties and the geometry may fail (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate risks when running heavy casing strings, pump characteristics for the hydraulics, size of the BOP, which influences the sizes of the casings, and very importantly the daily rig rate and spread rate; the system will extract mechanical earth properties PP, FG, WBS, lithology, density, strength, min/max horizontal stress, etc. for every point along the trajectory and store it; these properties will either come from a populated mechanical earth model, from interpreted logs applied to this trajectory, or manually entered) (see Paragraph [0053] and [0090]).
As to dependent claim 16, Klumpen teaches the asset management method of claim 5, wherein the new information comprises a duration of maintenance performed on the asset (e.g., duration to drill the section) (see Paragraph [1263]).
As to dependent claim 17, Klumpen teaches the asset management method of claim 5, wherein the parameters comprise material properties and a geometry of the asset, and wherein the operating threshold comprises a predicted pressure the asset with the material properties and the geometry may fail (e.g., from this input data, the `Automatic Well Planning Software System` automatically selects the most appropriate rig and associated properties, costs, and mechanical capabilities; the rig properties include parameters like derrick rating to evaluate risks when running heavy casing strings, pump characteristics for the hydraulics, size of the BOP, which influences the sizes of the casings, and very 
As to dependent claim 18, Klumpen teaches the asset management method of claim 5, wherein the operating parameter comprises a structural weakpoint associated with the asset (e.g., calculate the predicted shear failure and the fracture pressure as a function of depth and display these values with the pore pressure) (see Paragraph [0054]).
As to dependent claim 19, Klumpen teaches the asset management method of claim 5, further comprising identifying one or more positions associated with the asset; and automatically running the model, with the at least one processor, to generate the new output based on the one or more identified positions (e.g., user inputs trajectory and earth properties parameters; the system uses this data and various catalogs to calculate and deliver an optimum well design thereby generating a plurality of outputs, such as drill string design, casing seats, mud weights, bit selection and use, hydraulics, and the other essential factors for the drilling task; system tasks are arranged in a single workflow in which the output of one task is included as input to the next; the user can modify most outputs, which permits fine-tuning of the input values for the next task) (see Paragraph [0038]).
As to dependent claim 20, Klumpen teaches the asset management method of claim 5, wherein the new information comprises updated measured material properties of the asset (e.g., `Automatic Well Planning Software System` can ultimately be updated and re-run in a time-frame that supports operational decision making; the entire replanning process must be fast enough to allow users to rapidly iterate to refine well plans through a series of what-if scenarios) (see Paragraph [0039]).


Response to Arguments
5.	Applicant’s arguments and amendments filed November 11, 2020 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/ Primary Patent Examiner, Art Unit 2117